Citation Nr: 1412905	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  05-24 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to disability rating in excess of 20 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to July 1976.   

This appeal came before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In May 2009 the Board remanded the Veteran's claims for increased ratings for his service-connected knee disabilities for further development.  While the case was in remand status, the issue of entitlement to a TDIU based on the service-connected knee disabilities was developed for appellate consideration.


REMAND

The record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA).  See September 2010 VA treatment record.  Records in the possession of the SSA could be supportive of the Veteran's claims; thus, further development to obtain those records is in order.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any SSA disability determination for the Veteran and a copy of the records upon which the determination was based.  

2.  The RO or the AMC should undertake appropriate development to obtain any other outstanding treatment records pertinent to the Veteran's claims, to include VA treatment records dated after January 9, 2014.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, it should furnish the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran unless he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


